 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ALICE DIAZ,                                          Case No. 1:18-cv-01341-DAD-EPG

12                    Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL WITH PREJUDICE OF THE
13    v.                                                   CLAIMS AGAINST BANK OF AMERICA,
                                                           N.A.
14
      BANK OF AMERICA, N.A., et al.,
15                                                         (ECF No. 54)
                      Defendants.
16

17

18         On April 12, 2019, Plaintiff, Alice Diaz, filed a notice of voluntary dismissal, with

19    prejudice, of the claims against defendant Bank of America, N.A. (ECF No. 54.) Defendant Bank

20    of America has not filed either an answer or a motion for summary judgment. Accordingly, in

21    light of the notice, the case is dismissed with prejudice as to Bank of America, N.A., only. See

22    Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The

23    Clerk of the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:     April 15, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
